Benham, Judge.
Appellant was convicted in the City of Atlanta Municipal Court for violating the Housing Code of the City of Atlanta. Acting pro se, he petitioned for a writ of certiorari to the Superior Court of Fulton County. The writ was issued by the clerk, but the respondent municipal court judge did not answer within the 30-day period. OCGA §§ 5-4-3 and 5-4-7. Appellee City of Atlanta moved to dismiss the writ, alleging appellant had failed to procure an answer from the respondent judge (OCGA § 5-4-7); failed to serve a copy of the petition and writ on appellee and show that service was perfected (OCGA § 5-4-6 (b)); and failed to file a bond with the municipal court before applying for the writ (OCGA § 5-4-20 (a)). The superior court granted the motion and dismissed the writ based on the first two grounds, and appellant, still acting pro se, filed a notice of appeal seeking this court’s review of that judgment.
*796Decided November 5, 1987.
Charles E. Taylor, pro se.
Raines F. Carter, City Solicitor, for appellees.
We must dismiss appellant’s appeal, inasmuch as he failed to obtain an order of this court permitting the appeal under OCGA § 5-6-35 (a) (1). Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1) (1983). This disposition of the appeal is required even though the superior court dismissed the case before reaching its merits. Brewer v. Bd. of Zoning &c. of Atlanta, 170 Ga. App. 351 (317 SE2d 327) (1984).

Appeal dismissed.


Banke, P. J., and Carley, J., concur.